             Case 2:21-cv-00687-JLR Document 11 Filed 07/20/21 Page 1 of 1
             Case 2:21-cv-00687-JLR Document 10-1 Filed 07/02/21 Page 1 of 1




 1

 2
 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          ATTACOMA
 6
       ILIROSMANI,
 7                                                        No. 2:21-CV-687-JLR-DWC
                                    Petitioner,
 8
              V.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       NATHALIE R. ASHER, et al.,
10                             Respondent.

11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Petitioner's motion to withdraw his federal habeas Petition is granted.
17
            (3)    Respondents' motion to dismiss is denied as moot.
18
            (4)    The Petition is dismissed without prejudice.
19

20          ( 5)   The Clerk is directed to send copies of this Order to Petitioner, counsel for
                   Respondent, and to the Hon. David W. Christel.
21
                            ~
22          DATED this 20 day of July, 2021.        /' - -
23

24

25
                                                          \ !
                                                  JamesL.R~
                                                                     ~ill
                                                  United StaT District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
